Citation Nr: 1456502	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  The RO appears to have determined that the current appeal arises from the May 2011 RD.  However, the Board finds that the November 2010 statement from the Veteran, when viewed in the light most favorable to the Veteran, expresses disagreement with the February 2010 rating decision and should be interpreted as a notice of disagreement.  Accordingly, the Board finds the current appeal arises from the February 2010 rating decision.

The case was later transferred to the Nashville, Tennessee, Regional Office (RO). 

A May 2011 RO decision essentially reopened and granted Veteran's claim for entitlement to service connection for right ear hearing loss.  A noncompensable rating was assigned, effective September 29, 2009.  Therefore, the issue of entitlement to service connection for right ear hearing loss is no longer on appeal.  By this decision, the RO also denied service connection for left ear hearing loss on a de novo basis.  

Service connection for left ear hearing loss was previously denied in a final January 2008 Board decision.  The Board notes that the Veteran's service personnel records were received subsequent to the January 2008 Board decision.  

When relevant service department records are received at any time after VA issues a decision on a claim and those records existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In this case, however, the Board finds the service personnel records that were received after the January 2008 Board decision are not relevant to the claim as they provide no evidence impacting the hearing loss claim.  There is no indication in these records of hearing loss complaints or audiograms or other evidence suggesting the Veteran had hearing loss in service.  

Moreover, the Court of Appeals for Veterans Claims has recently held that 38 C.F.R. § 3.156(c) only applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.  Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).  In this case, as shown by the discussion below, although the Board is granting the service connection claim, the Veteran's service personnel records have not led to the grant of service connection for left ear hearing loss.  Rather, the current grant is based on the medical opinions of record addressing the etiology of the Veteran's left ear hearing loss.

Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for left ear hearing loss.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A January 2008 Board decision denied service connection for left ear hearing loss.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current left ear hearing loss had its onset in service.  



CONCLUSIONS OF LAW

1.  The January 2008 Board decision that denied entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for left ear loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the Board is final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. § 5108, 7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Board denied service connection for left ear hearing loss in January 2008.  The January 2008 Board decision is final.  38 U.S.C.A. § 7104.  

The evidence considered at the time of the January 2008 Board decision included the Veteran's service treatment records; post-service VA treatment records; and the Veteran's own statements.  The Board denied service connection for left ear hearing loss (then listed as bilateral hearing loss) in January 2008 on the basis that the Veteran's current left ear hearing loss was first manifested many years after service and was not related to his active service or any incident therein.  The Board noted that there was no indication of complaints of noise exposure or hearing problems prior to the Veteran's July 1969 separation examination.  The Board stated that, at that time, on a medical history form, the Veteran noted a history of ear trouble, but that the clinical examination of the Veteran's ears was negative for any hearing disability.  The Board indicated that as was the case with the Veteran's pre-enlistment examination audiological evaluation, his audiological evaluation at the time of his July 1969 separation examination indicated some high-frequency hearing loss, but not enough to constitute a disability as defined by 38 C.F.R. § 3.385.  

The Board further stated that the first clinical evidence of left ear hearing loss was in January 2000, more than thirty years after his period of service.  The Board maintained that given the length of time between the Veteran's separation from service and the initial record of diagnoses of left ear hearing loss, he was not entitlement to service connection on a presumptive basis.  The Board also found that there was no evidence establishing a nexus between the Veteran's military service and his left ear hearing loss.  

The evidence received since the January 2008 Board decision includes service personnel records; private treatment records; a September 2009 statement from a private audiologist; additional VA treatment records; VA examination reports; and statements from the Veteran.  

A September 2009 statement from a private audiologist at Hearing Solutions noted that the Veteran was seen in her office in September 2009.  The Veteran reported that that he had a history of hearing loss and tinnitus that began while he served in the Air Force from October 1965 to October 1969.  He stated that he was exposed to hazardous noise from jet engines, sirens, and snow plows in his position as a medic on the flight line, and as a snow plow driver.  It was noted that the Veteran felt that his noise exposure during service caused his current left ear hearing loss.  The Veteran maintained that he did not have access to hearing protection during service.  He indicated that his post-service work history included telephone repair.  The audiologist reported results indicative of a hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  The diagnoses included left ear hearing loss (listed as bilateral hearing loss).  The audiologist commented that after reviewing the Veteran's service history, it was just as likely as not that at least some of his hearing loss was the result of his exposure to hazardous noise while in the service.  

The Board notes that in the evidence available at the time of the January 2008 Board decision, there was no evidence relating the Veteran's left ear hearing loss to his period of service.  The September 2009 statement from the private audiologist with Hearing Solutions specifically indicated that after reviewing the Veteran's service history, it was just as likely as not that at least some of his hearing loss was the result of his exposure to hazardous noise while in the service.  Additionally such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the September 2009 statement from the private audiologist at Hearing Solutions is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current left ear hearing loss stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence received since the September 2008 Board decision is new and material, and reopening the claim is warranted.  

II.  Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has left ear hearing loss that is due to in-service acoustic trauma.  The Veteran served on active duty from October 1965 to October 1969.  His DD Form 214 lists his occupationally as a medical service specialist.  
The Veteran's service treatment records do not specifically show a hearing loss disability in his left ear as defined by 38 C.F.R. § 3.385.  There is no evidence of left ear hearing loss within the year after service as required for a presumption of service connection.  Such records do indicate that on a medical history form at the time of the July 1969 separation examination, the Veteran checked that he had ear, nose, or throat trouble.  The reviewing examiner did not refer to any hearing loss problems.  The objective July 1969 separation examination report included a notation that the Veteran's ears were normal, and the audiological evaluation did not show left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Service connection is currently in effect for right ear hearing loss and tinnitus based on in-service acoustic trauma.  Thus, the Board finds the Veteran experienced in-service acoustic trauma.  

Post-service private and VA treatment records indicate that the Veteran was treated for a hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  

Because the evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with left ear hearing loss under the provisions of 38 C.F.R. § 3.385, the only remaining question is whether the current left ear hearing loss is related to service.

The Board notes that there is a positive opinion of record pursuant to a September 2009 statement from a private audiologist.  There are negative opinions of record pursuant to a February 2010 audiological examination for the VA (performed by QTC Medical Services) and an April 2011 VA audiological examination report.  

A September 2009 statement from a private audiologist at Hearing Solutions noted that the Veteran was seen in her office in September 2009.  The Veteran reported that that he had a history of hearing loss and tinnitus that began while he served in the Air Force from October 1965 to October 1969.  The diagnoses included left ear hearing loss (listed as bilateral hearing loss).  The audiologist commented that after reviewing the Veteran's service history, it was just as likely as not that at least some of his hearing loss was the result of his exposure to hazardous noise while in the service.  

A February 2010 audiological examination for the VA (performed by QTC Medical Services) noted that the Veteran reported that he had left ear hearing loss that existed since 1967.  The diagnoses included left ear hearing loss (listed as bilateral hearing loss).  The examiner commented that based on the information given, it was less likely than not that the Veteran's current hearing loss was due to in-service noise exposure as a medical service specialist due to the reported normal hearing sensitivity noted at the time of separation and because of a known history of civilian noise exposure.  

An April 2011 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses included left ear sensorineural hearing loss (listed as bilateral sensorineural hearing loss).  The examiner indicted that a review of the claims file demonstrated mild hearing loss of 4000 Hertz in the right ear and hearing within normal limits in the left ear in 1965.  The examiner stated that at his separation in 1969, the Veteran had mild hearing loss at 6000 Hertz in the right ear and hearing within normal limits in the left ear.  The examiner indicated that due to the hearing loss indicated in the Veteran's right ear upon separation and the Veteran's report of the onset of hearing loss, it was at least as likely as not that the hearing loss in the right ear was the result of his military duty.  The examiner maintained that it was less likely as not that the hearing loss in the left ear was the result of the Veteran's military duty.  

The Board finds that the opinions provided by the examiners pursuant to the to the February 2010 audiological examination for the VA (performed by QTC Medical Services) and the April 2011 VA audiological examination, respectively, report have little probative value.  Both examiners essentially indicated that the Veteran's left ear hearing loss was not related to his period of service because he had normal hearing at the time of his separation from service.  However, in regard to the Veteran's left ear hearing loss, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Additionally, the VA examiner, pursuant to the April 2011 VA audiological examination, accepted the Veteran's reports of hearing loss during service and since service in regard to his right ear.  However, the examiner maintained that it was less likely as not that the hearing loss in the left ear was the result of the Veteran's military duty.  The Veteran is competent to report that he had left ear hearing problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The private audiologist at Hearing Solutions in her September 2009 statement maintained that after reviewing the Veteran's service history, it was just as likely as not that at least some of his hearing loss was the result of his exposure to hazardous noise while in the service.  Although the private audiologist does not appear to have reviewed the Veteran's claims file, her opinion is more consistent with the evidence of record, especially in light of the fact that the Veteran is already service-connected for right ear hearing loss and tinnitus based upon the acoustic trauma incurred during service.  Therefore, the Board finds that the private audiologist's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran is competent to report in-service left ear hearing problems, continuous left ear hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Additionally, the Veteran is already service connected for right ear hearing loss and tinnitus based on his credible reports of noise exposure during service.  

Resolving any doubt in the Veteran's favor, the Veteran has left ear hearing loss that had its onset during his period of service.  Service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to basic eligibility for VA benefits has been is granted.  

Service connection for left ear hearing loss is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


